Citation Nr: 1548979	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-14 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for right carpal tunnel syndrome.

2.  Entitlement to a disability rating in excess of 20 percent for left carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO). 

In his June 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at his local VA office, but in August 2014 he withdrew his hearing request.

In December 2014, the Board denied the claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims, and in September 2015, the Court granted a joint motion for remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the joint motion approved by the Court agreed that the case should be remanded to allow a determination to be made whether separate ratings for median nerve impairment under 38 C.F.R. § 4.124a, Diagnostic Code 8515, were warranted.  

In December 2014 the Board determined that the appellant's the bilateral carpal tunnel syndrome approximated no more than moderate incomplete paralysis of the ulnar nerve and rated appellant accordingly under 38 C.F.R. § 4.124a, Diagnostic Code 8516.  That Diagnostic Code pertains to the ulnar nerve.  Given that an August 2010 electromyographic study showed impairment of the median nerve in each upper extremity, the parties to the joint motion found further action required in order to determine whether separate ratings were in order under Diagnostic Code 8515.  As this question has yet to be addressed by the RO the Board finds that initial development and consideration by the RO is required to avoid prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 392-94   (1993) (when the Board addresses a question that has not been addressed by the agency of original jurisdiction, it must consider whether the Veteran has been prejudiced thereby).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should identify any neurological treatment received for carpal tunnel syndrome, to include any median or ulnar nerve disorder, since March 2014.  Thereafter, the RO must undertake all steps necessary to secure the medical records identified by the appellant.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Then, after completing any additional development necessary to include any additional neurological examinations and/or electromyographic studies, the RO must adjudicate whether the appellant's bilateral carpal tunnel disorder warrants separate ratings under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  If separate ratings are not merited, despite the August 2010 evidence of median nerve involvement, the RO must consider 38 C.F.R. § 4.124a, Diagnostic Codes 8512 (lower radicular group) and 8515 (median nerve), as an alternative to the currently assigned Diagnostic Code 8516 since both Codes could potentially result in greater rating for appellant.  The RO must provide a complete explanation for any Diagnostic Code assigned. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






